Case 3:18-cv-00815-DP.]-FKB Document 3 Filed 11/26/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHER DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

BARBARA O’NEIL WILLlAM SEWELL,
JULIANNE HUBER, and MISSISSIPPI
STATE CONFERENCE OF THE

N. A. A. C. P.1

CIVIL ACTION NO. 3:lSCV815-DPJ-FKB
Plaintiffs,

V.

DELBERT HOSEMANN, in his official
capacity as Secretary of State of the State

of Mississippi, KMBERLY P. TURNER,

in her official capacity as Assistant Secretary
of State of the Elections Division, PHIL
BRYANT, in his official capacity as Governor
of the State of Mississippi, and the
MISSISSIPPI STATE BOARD OF ELECTION
COMMISSIONERS, and its individual
members, SECRETARY DELBERT
HOSEMANN, GOVERNOR PHIL BRYANT,
and ATTORNEY GENERAL JIM HOOD,
OFFICE OF ELECTION COMMISSIONERS
OF HARRISON COUNTY and OFFICE 'OF
ELECTION COMMISSIONERS OF HINDS
COUNTY,

Defendants.

 

 

EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION

Pursuant to Federal Rule of Civil Procedure 65, and for the reasons stated in the

 

1All plaintiffs have standing. The individual plaintiffs are threatened With the direct loss
of their right to vote; the diversion of MS NAACP’s resources described below establishes its
organizational standing See Havens Realty Corp. v. Coleman, 455 U. S. 363 (1982).

l

Case 3:18-cv-00815-DP.]-FKB Document 3 Filed 11/26/18 Page 2 of 3

accompanying memorandum, Plaintiffs Barbara O’Neil, William Sewell, and Julianne Huber
(collectively, “Plaintiffs”) respectfully move, on an emergency basis, for a temporary restraining
order and preliminary injunction requiring Defendants to take all action necessary to extend the
deadline for absentee ballots to be returned by mail to be counted in the November 27th senatorial
runoff election.

WHEREFORE, PREMISES CONSIDERED, the Plaintiffs respectfully request the Court to
enter a Temporary Restraining Order and/or a Preliminary Injunction extending the deadline for
absentee ballots to be returned by mail to be counted in the November 27th senatorial runoff election.

This the 26th day of November, 2018.

Respectfully submitted,

BARBARA O’NEIL WILLIAM SEWELL,
JULIANNE HUBER, and MISSISSIPPI

STATE CONFEREN OF THE N. A. A. C. P.,

PLAINTIFFS

/s/ Carroll Rhod s
Carroll Rhodes, Esq., MSB # 5314

Law Offices of Carroll Rhodes

Post Off`lce Box 588

Hazlehurst, MS 39083

Telephone (601) 894-4323

Facsimile: (601) 894-1464

Email: crhode/TL'/bellsoutlLr§t

Attorney for the Mississippi State Conference of the N.A.A. C. P.

  

Ezra D. Rosenberg, Esq. (pro hac vice to be filed)
Arusha Gordon, Esq. (pro hac vice to be filed)
Pooja Chaudhuri, Esq. (pro hac vice to be filed)
Jennifer Nwachukwu, Esq. (pro hac vice to be filed)
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS

Case 3:18-cv-00815-DP.]-FKB Document 3 Filed 11/26/18 Page 3 of 3

UNDER LAW

1500 K Street NW, Suite 900
Washington, D. C. 2005
Telephone: (202) 662-8600
Facsimile: (202) 783-0857

Neil A. Steiner, Esq. (pro hac vice to be filed)
DECHERT LLP

1095 6th Avenue

NeW York, NY 10036

Telephone: (202) 698-3500

Facsimile: (212) 698-3599

Julia Chapman, Esq. (pro hac vice to be filed)
Jillian Taylor, Esq. (pro hac vice to be filed)
DECHERT LLP

2929 Arch Street

Philadelphia, PA 19104

Telephone: (21 5) 994-2000

Facsimile: (215) 994-2222

CERTIFICATE OF SERVICE

I, Carroll Rhodes, one of the attorneys for the Plaintiffs, hereby certify that I have caused the
following Defendants to be personally served, by a process server, With a copy of the foregoing
Emergency Motion along With a summons and copy of the complaint filed in this case:

Honorable J im Hood, Attorney General of the State of Mississippi

Honorable Phil Bryant, Governor of the State of Mississippi

Honorable Delbert Hosemann, Secretary of State of the State of Mississippi
Kimberly P. Turner c/o Office of the Secretary of State of the State of Mississippi
Office of Election Commissioners of Harrison County, Mississippi

/s@i‘r/oll Rhodes

Carroll Rhodes

This the 26th day of November, 2018.

 

